Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/24/2022 has been entered. Claims 1, 4-5, 7, 9, 11-13, 15, 18-20 and 57-59 remain pending in the application. Claim 1 is amended with new limitation “a plurality of tessellating segments, wherein each segment of the plurality of tessellating segments is positioned in the same plane and is at least partially physically separated from adjacent segments by cuts in the material layer along every side of each segment that faces a side of an adjacent segment, and wherein every side of each segment that faces the side of an adjacent segment is configured to contact the side of the adjacent segment prior to flexing of the material layer and is configured to separate away from the side of the adjacent segment during flexing of the material layer” and “a wound contact layer beneath the material layer and sealed to the backing layer”. Claim 59 is amended with new limitation “wherein the material layer comprises a connecting material connecting the first and second segments”. Replacement drawing, specification, and claim amendment filed on 05/20/2022 have been acknowledged by Examiner. Applicant’s amendments to the claim, drawing and specification have overcome 112(b) rejection and drawing objection previously set forth in the previous non-final office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 and 05/20/2022 has been considered by the examiner. 
Allowable Subject Matter
Claims 1, 4-5, 7, 9, 11-13, 15, 18-20 and 57-59 allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach or reasonably suggest a wound treatment apparatus comprising a plurality of tessellating segments, wherein each segment of the plurality of tessellating segments is positioned in the same plane and is at least partially physically separated from adjacent segments by cuts in the material layer along every side of each segment that faces a side of an adjacent segment, and wherein every side of each segment that faces the side of an adjacent segment is configured to contact the side of the adjacent segment prior to flexing of the material layer and is configured to separate away from the side of the adjacent segment during flexing of the material layer.
The closest prior art references are Collinson et al (US 20160144084 A1, hereinafter ‘Collinson’), Keplinger (US 20130052152 A1), Day et al (WO 2011040970 A1, ‘hereinafter’ Day), and Taylor (US 20080113143 A1).
Collinson teaches a wound dressing comprising a plurality of tessellating segments except for the tessellating segments is configured to contact the side of the adjacent segment prior to flexing of the material layer and is configured to separate away from the side of the adjacent segment during flexing of the material layer.
Day teaches a sandwich panel (figures 12-13, panel 60) comprising foam strips (figure 12-13, strips 41) is configured to contact the side of the adjacent segment prior to flexing of the material layer (as shown in figure 12) and is configured to separate away from the side of the adjacent segment during flexing of the material layer (as shown figure 13). However, Day teaches utilizing the sandwich panel in large construction like building wind-turbine blades ([0002]), and therefore, it would have not been obvious to one of ordinary skill to modify the wound dressing of Collinson in view of Day since Day is no relatively pertinent to Collinson.
There are prior arts like Taylor that teaches protective padding comprising flexible material comprise a plurality of cubes as shown in figure 1. However, Taylor teaches the cubes are configured to separate away the side of the adjacent segment prior to flexing of the material layer and configured to contact the side of the adjacent segment during flexing of the material layer in order to mitigate the effect of a hard impact of the padding as shown in figure 2b. Therefore, Days teaches away from the instant invention because the device of Taylor works opposite way.
The cited prior arts fail to cure the deficiency of Collinson and does not teach “the tessellating segments is configured to contact the side of the adjacent segment prior to flexing of the material layer and is configured to separate away from the side of the adjacent segment during flexing of the material layer.” Therefore, Claims 1, 4-5, 7, 9, 11-13, 15, 18-20 and 57-59 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781